DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, the recitation of “the first tri-statable inverter” (line 1) lacks proper antecedent basis, thus, the metes and bounds of the claim cannot be determined renders the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (USP 5,719,878).
Regarding claim 1, Yu et al.’s figure 3 shows An apparatus comprising: a latch that includes a data path (56) and a scan path (60); scan clock circuitry (26) to generate scan clock signals for a scan mode of the latch, the scan clock circuitry comprising: an inverter (inverter within 26) having an input and an output, wherein an input of the inverter is to receive an input clock (CLK); an AND logic (66, 62) coupled to the output of the inverter, wherein the AND logic is to receive a scan select signal (SE); and an OR logic (64, 58) coupled to the input of the inverter, wherein the OR logic is to receive the scan select signal (SE) as called for in claim 1.
Regarding claim 2, Yu et al.’s figure 3 shows a transmission gate (56) coupled on the data path between a data input and a keeper node; and a memory circuitry (42)  coupled to the keeper node, wherein the scan path is coupled to the memory circuitry.
Regarding claim 7, Yu et al.’s figure 3 shows wherein the latch is a primary latch, and wherein the apparatus further comprises a secondary latch (48) coupled to the primary latch.
Regarding claim 17, Yu et al.’s figure 3 shows a flip flop within a processor that is capable of  coupled to the memory and the wireless communication interface, the processor having a flip-flop that includes: a primary latch that includes a data path (56) and a scan path (60); a secondary latch (48) coupled to an output of the primary latch; and scan clock circuitry (26) to generate scan clock signals to control the primary latch, wherein the scan clock circuitry includes: an inverter (inverter within 26) having an input and an output, wherein an input of the inverter is to receive an input clock; an AND logic (66, 62) coupled to the output of the inverter, wherein the AND logic is to receive a scan select signal; and an OR logic (64, 58) coupled to the input of the inverter, wherein the OR logic is to receive the scan select signal as called for in claim 17.
 Regarding claim 18, Yu et al.’s figure 3 shows a transmission gate (56)  coupled on the data path between a data input and a keeper node; and a memory circuitry (42) coupled to the keeper node, wherein the scan path is coupled to the memory circuitry.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 2013/0169332) in view of Yamamoto et al. (US 2008/0218233).
Regarding claim 11, Rahman et al.’s figure 1 shows an apparatus comprising: a primary latch that includes: a data path (111, 114) and a scan path (145, 146); a transmission gate (111) coupled on the data path between a data input (d1) and a keeper node (input node of 121); a memory circuitry (121, 122) coupled to the keeper node, wherein the scan path is coupled to the memory circuitry; and an inverter and a transmission gate (145, 146) on the scan path with an input coupled to a scan input (si) and an output coupled to the memory circuitry; an inverter (123) with an input coupled to the keeper node; a secondary latch (130) with an input coupled to an output of the inverter; and 26Attorney Docket No.: 110350-AC3923-US-C1Date of Transmission: April 1, 2022 scan clock circuitry (141, 142, 143, 147, 148) to generate scan clock signals to control the transmission gate, the memory circuitry, and the transmission gate (146)  for a scan mode of the apparatus.
Rahman et al.’s figure 1 shows an apparatus comprising all the aspects of the present invention as noted above except Rahman et al. shows the scan path is a combination of an inverter and a transmission gate (145, 146) instead of a tri-statable inverter as called for in claim 11.
Yamamoto et al.’s figures 2A and 2B teaches that a combination of an inverter and a transmission gate (figure 2A) can be replace with a tri-statable inverter (figure 2B) without altering the circuit operation.  Therefore, it would have been obvious to person before the effective date of the invention to replace Rahman et al.’s combination of an inverter and a transmission gate (145, 146) with a tri-statable inverter as taught by Yamamoto et al. reference.
Regarding claim 13, Rahman et al.’s figure 1 shows wherein the memory circuitry includes: a second tri-statable inverter (121) having an input coupled to the keeper node; and a third tri-statable inverter (122) having an input coupled to an output of the first tri-statable inverter and the scan path, wherein an output of the third tri-statable inverter is coupled to the keeper node, and wherein the scan clock signals are to control the second and third tri-statable inverters.
Regarding claim 14, the combination of Rahman et al. and Yamamoto references shows wherein the output of the first tri-statable inverter would be coupled to the input of the third tri-statable inverter (122).
Regarding claim 16, Rahman et al.’s figure 3 shows wherein the transmission gate (311) is to directly receive a data input without intervening buffers or inverters.
Claims 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2008/0016417) in view of Yamamoto et al. (US 2008/0218233).
Regarding claim 11, Sinha et al.’s figure 3A shows an apparatus comprising: a primary latch that includes: a data path (333, 335, 339) and a scan path (334, 336); a transmission gate (335) coupled on the data path between a data input (D) and a keeper node (input node of 337); a memory circuitry (337, 338) coupled to the keeper node, wherein the scan path is coupled to the memory circuitry; and an inverter and a transmission gate (334, 336) on the scan path with an input coupled to a scan input (si) and an output coupled to the memory circuitry; an inverter (339) with an input coupled to the keeper node; a secondary latch (360) with an input coupled to an output of the inverter; and 26Attorney Docket No.: 110350-AC3923-US-C1Date of Transmission: April 1, 2022 scan clock circuitry (310) to generate scan clock signals to control the transmission gate, the memory circuitry, and the transmission gate for a scan mode of the apparatus.
Sinha et al.’s figure 3A shows an apparatus comprising all the aspects of the present invention as noted above except Sinha et al. shows the scan path is a combination of an inverter and a transmission gate (334, 336) instead of a tri-statable inverter as called for in claim 11.
Yamamoto et al.’s figures 2A and 2B teaches that a combination of an inverter and a transmission gate (figure 2A) can be replace with a tri-statable inverter (figure 2B) without altering the circuit operation.  Therefore, it would have been obvious to person before the effective date of the invention to replace Sinha et al.’s combination of an inverter and a transmission gate (334, 336) with a tri-statable inverter as taught by Yamamoto et al. reference.
Regarding claim 13, Sinha et al.’s figure 3A shows wherein the memory circuitry includes: a second tri-statable inverter (337) having an input coupled to the keeper node; and a third tri-statable inverter (338) having an input coupled to an output of the first tri-statable inverter and the scan path, wherein an output of the third tri-statable inverter is coupled to the keeper node, and wherein the scan clock signals are to control the second and third tri-statable inverters.
Regarding claim 14, the combination of Sinha et al. and Yamamoto references shows wherein the output of the first tri-statable inverter would be coupled to the input of the third tri-statable inverter (337).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 2013/0169332) in view of Yamamoto et al. (US 2008/0218233) and further in view of Yano (USP 5,926,520).
Regarding claim 15, the combination of Rahman et al.’s figure 3 and Yamamoto et al. references shows an apparatus comprising all the aspects of the present invention as noted above except for second and third inverters coupled in between the data input and the input of the transmission gate as called for in claim 15.
Yano’s figure 2 shows an apparatus including second and third inverters (10, 11) coupled in between the input data and a transmission gate (S1).  The inverters are used as a buffer means to shape up the input signal against interference from unwanted signal.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include second and third inverter in between Rahman et al.’s data input and the transmission gate for the purpose of preserving the integrity of the input signal.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (USP 5,719,878) in view of Yano (USP 5,926,520).
Regarding claim 9, Yu et al.’s figure 3 shows an apparatus comprising all the aspects of the present invention as noted above except for second and third inverters coupled in between the data input and the input of the transmission gate as called for in claim 9.
Yano’s figure 2 shows an apparatus including second and third inverters (10, 11) coupled in between the input data and a transmission gate (S1).  The inverters are used as a buffer means to shape up the input signal against interference from unwanted signal.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include second and third inverter in between Yu et al.’s data input and the transmission gate for the purpose of preserving the integrity of the input signal.


Allowable Subject Matter
Claims 3-6, 8, 10, 12, 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        10/29/2022